Citation Nr: 1016045	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression and posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal was previously before the Board in December 2006 
which, among other things, denied service connection for 
depression and hypertension and reopened and remanded a claim 
for PTSD.  In November 2008, the Board denied PTSD.  

The Veteran appealed the Board's decisions regarding a 
psychiatric claim and hypertension.  In June 2009, the 
Veterans Court set aside the December 2006 decision and 
remanded the issues for adjudication consistent with the 
Court's Decision.  In response to a January 2010 Joint Motion 
for Remand, the Veterans Court remanded the Board's decision 
with respect to the claim for PTSD.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


REMAND

As noted, the Court's June 2009 Memorandum Decision remanded 
the issues of entitlement to service connection for 
depression and hypertension to the Board for adjudication of 
the issues consistent with the findings of the Decision.  
Specifically, the Court determined that the medical issues 
raised by the evidence and the arguments advanced by the 
Veteran require that a medical examination be obtained to 
evaluate the likelihood that the Veteran's depression and/or 
hypertension is related to active service.  

With respect to the claim for depression, the Court noted 
that the Veteran had submitted lay statements to the effect 
that he began having difficulty coping with stress during 
service and that he experienced a series of progressively 
more psychological symptoms after discharge from service.  
The Court determined that the lay statements were sufficient 
to establish that a disorder manifested by difficulty coping 
with stress was "noted" during service.  

As such, the Court determined that it was unequipped to 
exclude the possibility that the symptoms described in the 
Veteran's statements may signal the beginnings of a mental 
disturbance that progressed into the current diagnosis of 
depression and, as such, a medical nexus opinion was needed.  

With respect to the claim for PTSD, the Veteran reported that 
in July 1968 and/or February 1969, while guarding a warehouse 
in Saigon, he was fired upon by other American troops who 
mistakenly thought he was part of a group stealing from the 
warehouse.  In support of his claim, he submitted a December 
2003 statement from a fellow serviceman, who verified the 
statement.  The Joint Motion indicates that a remand is 
necessary in order for the Board to assess the probative 
value of the December 2003 buddy statement.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC) has reported that stressors such as a friendly fire 
incident are seldom found in combat records and, as such, 
verification of the Veteran's reported stressor was not 
possible.  See May 2008 letter from JSRRC; see also August 
2008 File Memorandum.  This is confirmed by the buddy 
statement which indicated that the incident was not reported 
because no one wanted to get in trouble.  See December 2003 
lay statement.  As such, a remand for confirmation would be 
futile.  Nonetheless, the Board will accept, for purposes of 
this claim, that the claimed in-service stressor occurred and 
the claim will be remanded for an examination.

With respect to the claim for hypertension, the Court noted 
that, in denying service connection for hypertension in 
December 2006, the Board did not adequately evaluate a blood 
pressure reading of 130/70 shown at the Veteran's separation 
examination in April 1970 and, thus, the Court was precluded 
from effective review of the claim.  

The Court determined that the blood pressure reading was 
elevated, although it does not meet the regulatory definition 
of hypertension, and could also be a symptom indicating that 
the Veteran's current hypertension symptoms were linked with 
service.  Given these findings and the fact that the Veteran 
has a current diagnosis of hypertension, the Court determined 
that the criteria for obtaining a medical examination had 
been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Salt Lake VA Medical Center for the 
period from April 2008 to the present.

2.  Schedule the Veteran for an 
examination to determine whether there is 
a causal nexus between active service and 
depression.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

The examiner should render separate 
opinions as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that depression 
is related to active service.  

The examiner is requested to address 
whether the Veteran's reported difficulty 
coping with stress during service can be 
considered an early manifestation of his 
current depression.  The examiner is also 
requested to address whether the 
Veteran's reported difficulty coping with 
stress after service can be considered 
evidence of continuing symptoms after 
service sufficient to support a nexus 
between his current depression and 
service.  

A rationale should be provided for any 
opinion offered.  If the foregoing 
questions cannot be answered on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

3.  Schedule the Veteran for an 
examination to determine whether there is 
a causal nexus between active service and 
PTSD.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review is 
accomplished.

The examiner is asked to determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in the 
American Psychiatric Association manual, 
DSM-IV.

If a diagnosis of PTSD is shown, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that PTSD is related to 
active service.  

For purposes of this opinion, the 
examiner is asked to assume that the 
Veteran experienced the stressor of 
friendly-fire as reported.

A rationale should be provided for any 
opinion offered.  If the foregoing 
questions cannot be answered on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

4.  Schedule the Veteran for an 
examination to determine whether there is 
a causal nexus between active service and 
hypertension.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review is 
accomplished.

The examiner should render separate 
opinions as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that 
hypertension is related to active 
service.  

The examiner is requested to consider the 
blood pressure reading of 130/70 shown at 
the April 1970 separation examination and 
address whether this reading can be 
considered an early manifestation of the 
current diagnosis of hypertension.  In 
answering the foregoing questions, the 
examiner is requested to consider the 
presentation and progression of the 
Veteran's hypertension, as reflected in 
the evidentiary record.  

A rationale should be provided for any 
opinion offered.  If the foregoing 
questions cannot be answered on a medical 
or scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain why 
this is so.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

